Per Curiam.  Criminal Procedure:. Appeals: Costs etc. The fee of twenty dollars taxed against the appellant is authorized by section 2469 Mansf. Dig. This section was part of the original code, approved July 22d, 1868. The same Legislature passed an act regulating fees for Prosecuting Attorneys, among other officers, which was approved July 23, 1868. Since that time the act regulating fees has been amended, but as to the items of fees of Prosecuting Attorneys, the act of 1868 and the amendatory act of 1875 are identical, except as to the amount allowed for convictions in cases of homicide not capital. There is no repeal, express or implied, and the fee was properly taxed as part of the costs. Chamberlain v. State, 50 Ark., 132. The right of the Legislature to impose 10 per cent, damages upon affirmance has long been conceded and affirme'd by this court. The provision imposing it (section 2471) is not unconstitutional. The tax of three dollars complained of is imposed by section 5595 Mansf. Dig., and has heretofore been held a valid exaction. The amount of $5.75 for printing the appellee’s brief is taxed under rule 23 of this court, which is based upon section 1307 of Mansf. Dig. These charges are not part of the punishment of the accused. Costs are awarded in order that the State may prosecute the guilty at their own expense. Fanning v. State, 47 Ark., 442. Motion overruled.